DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1, 4, 6-8, 10, 12 and 16-24 are pending in the application.  Claims 2, 3, 5, 9, 11, and 13-15 are cancelled.  
Priority
	This application claims priority under 35 U.S.C. § 119(e) to U.S. Provisional Patent Application No. 62/622,596, filed January 26, 2018.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dennis Ostrovsky on 08/06/2021.
The application has been amended as follows: 
Claim 1 p. 3 line 8 is amended as follows:
wherein CLM 

Claim 1 p. 3 line 8 is amended as follows:


Claim 18 p. 5 line 3 is amended as follows:
compound is effective in inducing degradation of the target protein in the cell.

Claim 24 p. 6 line 1 is amended as follows:
The compound of claim 1, wherein at least one R is coupled to at
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed compounds, compositions comprising said compounds, methods inducing degradation of a target protein in a cell, and methods of treatment of cancer are novel and unobvious over the prior art.  The closest prior art is found in CREW (US 2015/0291562 A1; pubished 15 Oct 2015; cited previously), which teaches bifunctional compounds which find utility as modulators of targeted ubiquitination of structure analogous to PTM-L-CLM as defined, for example, compounds as disclosed (at p. 56, 71 and 73, respectively).  However, the CLM ubiquitin ligase binding moiety of the prior art is does not comprise a structure as recited in claim 1, and the ordinary artisan at the time the application was effectively filed would not have found it obvious to modify the cited prior art in a way corresponding to the current claims.
Support for the current amendments is present in the original disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 4, 6-8, 10, 12 and 16-24, reordered and renumbered 1-16 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally be reached on 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 


/JOHN M MAURO/Primary Examiner, Art Unit 1625